Biggs, J.,
delivered the following dissenting opinion.
It may be that the expression of my individual opinion of the merits of this controversy will serve no good purpose, but my reading of the record is so radically different from that of the majority of the court, that I have concluded to give my impressions of the case.
The plaintiff’s petition contained two counts, but it stated only one cause of action. The first count is in form as for a quantum meruit, and contains a detailed statement of work, alleged to have been performed by the deceased for the defendant, of the reasonable value of twenty-five hundred dollars. The sum and substance of the alleged cause of action, as therein stated, is that, in 1881, the defendant contemplated an extension of its railroad through a portion of Stoddard county, and had determined to make the extension, provided the company should receive sufficient aid or inducement from the county and its citizens; that the defendant then employed the deceased, who was well acquainted in the county, to solicit donations of money and land in aid of the contemplated extension; that under this employment the plaintiff’s intestate in the months of May, June, July find August, 1881, obtained various donations of money and land from private citizens of the county, and that, through his efforts, the defendant secured the title to eleven thousand, six hundred and twenty-nine acres of land, formerly conveyed to the Cape Girardeau and Bloomfield Macadamized Road Company by Stoddard county in aid of the construction of an improved road, which the last-named company *23had undertaken to build, but had failed to complete according to its contract with the county; that the macadamized road company was willing to convey this land to the defendant, provided the county would surrender its stock in the yoad company, and would release it from the obligation to complete the improved road; that the county court declined to do this, unless the defendant would secure the signatures of a majority of the taxpayers of the county to a petition asking the court to take such action; that to accomplish this, the deceased, under his said employment, procured over twelve hundred taxpayers of the county to sign said petition, and that said county court in August, 1881, through the aforesaid efforts of the deceased, did by its order, entered of record, agree to surrender the stock of the county in the macadamized road company, and release the latter company from its obligation to complete its road, provided the land hereinbefore mentioned was conveyed by the macadamized road company to the defendant. The plaintiff then alleged that this large tract of land was aftefwards conveyed to the defendant, and that it was of the reasonable value of one dollar and fifty cents per acre, and that the amount of private subscription obtained by the deceased was of the additional value of eight hundred and seventy-five dollars.
In the second count of the petition the plaintiff sues for the same services, and the right to recover is based on an alleged special contract, but the averments are so vague and indefinite, that it is impossible to say with certainty what the contract was. It is averred that the contract was in writing, and the statement is made that the contract, is attached to the petition as an exhibit,' but the petition fails to set out its terms. It appears inferentially, however, that the defendant was to pay the deceased ten per cent, of the value of all subscriptions, whether of land or money, which the deceased might obtain in Stoddard county.
*24The defendant filed an answer denying the allegations in both counts, and, by way of an additional defense to the second count, the statute of limitations was pleaded.
It is evident from an inspection of the transcript in this case that it is imperfect. The clerk has failed to copy into the record the exhibit called for in the second count of plaintiff’s petition, and he has omitted Exhibits “A” and “B,” attached to papers in a former suit between the same parties and read in evidence by plaintiff.
Before I pass to the consideration of the errors assigned, I have thought it best to say something about the two counts in the petition. The defendant has assumed and urged that two separate causes of action are set forth. The pleading will not bear any such construction. The cause of action stated in each count is the same.
If there was a special contract between the deceased and the defendant, as alleged, and the contract had been fully performed, then it was competent for the plaintiff to either declare on the contract or to sue in indebitatus assumpsit. The plaintiff has deemed it necessary, for some reason, to state his cause of action both ways. This was unnecessary as it was competent under the first count for him to show that the work was done under a special contract and also what the terms and conditions of the contract were; and, if it appeared that the decedent had completed the work, then the rights of the parties would be adjudged according to its provisions and stipulations. Mansur v. Botts, 80 Mo. 651; Stout v. Tribune Co., 52 Mo. 342.
As previously stated, the second count under the facts of this case was entirely superfluous, and was only calculated to bring confusion into the record. It brought about the objection by the defendant to the action of the court in refusing to compel the plaintiff to elect on which count he would rely; also the objection *25that the verdict of the jury was wrong, because it did not state upon which count the verdict was found; and, also, a motion by the defendant for judgment on the second count because it did not state facts sufficient to constitute a cause of action. The first two objections were properly overruled (Owens v. Railroad, 58 Mo. 386; Brinkman v. Hunter, 73 Mo. 172), and the ruling on the last could not have been prejudicial, for the reason that but one cause of action was stated in both . counts; the plaintiff was entitled to but one recovery; and all evidence introduced by the plaintiff was properly admissible under the first count, the sufficiency-of which was not questioned. I will, therefore, lay out of view the second count and all objections arising out of, and pertaining to, it.
On the part of the plaintiff, the court instructed the jury as follows: “ The court instructs the jury that if they shall believe, from the evidence in this cause, that the defendant entered into a contract with John Albert, employing him to solicit subscriptions and donations of land and money to aid in the extension of defendant’s road from Delta to Lakeville, in Stoddard county, and to do other work in that behalf, and agreed to pay him therefor a commission of ten per cent, on all subscriptions made or obtained by him, then, if you shall further find that the said Albert under such employment rendered defendant such services, his executor, the plaintiff herein, is entitled to recover in this cause, and your verdict should be for the plaintiff in such sum as, from the evidence, you shall believe to be proper, not exceeding ten' per cent, on all sums collected by defendant on account of subscription notes taken by said Albert, and ten per cent, on the reasonable value of all lands obtained by defendant in consequence of the employment and labors of said Albert.” .
The defendant assigns .for error the giving of this instruction, and it is challenged on the ground that there was no sufficient or competent evidence, either of *26the contract of emjfioyment, or of the performance of the work by the deceased, or of the value of the services claimed to have been rendered. The last objection is untenable, for the reason that the plaintiff’s right to recover is made to depend upon the existence of a special contract, in which the plaintiff claimed that he was employed to do the work, and that his compensation therefor was fixed at ten per cent, of the value of all lands and money secured by him. Under this view, the reasonable value of the services became immaterial. Whenever it was disclosed by the evidence that there was a special contract for the work, that the compensation therefor had been agreed on, and the work fully performed, then the rights and liabilities of the parties depended upon, and had to be governed entirely by, the agreement. Mansur v. Botts, supra.
The proper disposition of the other objections presents a question of some difficulty, and the trouble is somewhat increased on account of the defects in the record hereinbefore referred to. The plaintiff, in declaring on the special contract, alleged that it was in writing, and that the contract was attached to the petition as an exhibit. The clerk failed to embody this paper in the record, and we are compelled to look to other portions of the record to ascertain its purport. The paper was identified by the secretary of the defendant corporation, and he designated it as a proposition submitted by the deceased to the defendant to do certain work in Stoddard county; but the witness said the proposition had never been accepted or acted on by the defendant’s board of directors. We must conclude, then, that the special contract, if any existed, rested in parol. In proof of the existence of such a contract, the plaintiff read in evidence the answer of the defendant in another suit relating to the same subject-matter of litigation, in which the defendant admitted that on or about the twenty-ninth day of April, 1881, it entered *27into a contract with the deceased, by which he was employed to solicit subscriptions oí money and land for the purpose of aiding in the extension of defendant’s railroad fi;om the town of Delta to Lakeville, in Stoddard county, and to do such other matters pertaining thereto to the best of his ability, and for the interest of the road, and that the defendant agreed to pay the deceased therefor ten per cent, on all subscriptions, to be paid on the delivery of subscription notes and title bonds for lands. The defendant objected to the admission of the pleading in evidence, but, under the rulings of the supreme court and this court, it was competent evidence against it as an admission. Dowzelot v. Rawlings, 58 Mo. 75; Anderson v. McPike, 86 Mo. 293.
A. J. Henson, one of the plaintiff’s witnesses, testified: “In 1881, John Albert was canvassing Stoddard county, to get the citizens of Stoddard county to sign petitions to the county court of Stoddard county to give the gravel road land to the Cape Girardeau railroad, and trying to get the people to subscribe land and money to help build the Cape Girardeau railroad. * * * There was a public meeting at Piketon called about the railroad. John Albert was there. Mr. Houck was at the meeting, and made a speech urging the people to aid in building the railroad. Houck made a rattling good speech, and said Albert yvas there and would attend to business, take their subscriptions to aid in building the road, and get signatures to petitions. It "was admitted that Mr. Houck was the general manager of the defendant corporation.” The defendant’s secretary also testified that the books of the defendant showed that a portion of the expenses incurred by deceased in soliciting aid for the railroad in Stoddard county had been paid by the company. This evidence, I think, furnishes substantial proof that there was a contract between the *28parties, and that the deceased was to receive as compensation a commission of ten per cent, on all money collected, and the same commission on the reasonable value of all lands secured through his, efforts.
It is admitted by the defendant that the deceased did procure donations from some of the citizens of Stoddard county, and that this was done under the special contract of April 29, 1881. This is recognized by the opinion of the majority of the court; therefore, the real matter in dispute is, whether the work, done by the deceased in procuring the petitions and the subsequent order of the county court authorizing the transfer of the gravel road land to the defendant, was performed under the special contract of employment, or done under some other contract of employment. If there was substantial evidence that these services were rendered under the- special contract, then the opinion of my associates is wrong.
In the first place I cannot agree that the conveyance of the gravel road land was other than a simple donation, made by Stoddard- county in aid of the extension of defendant’s road. The conditions attached to the conveyance, to-wit, that the extension should be made, would be exacted in any case, whether the donation was made by the county or an individual. I, therefore, conclude that the work performed by the deceased in procuring this conveyance was the kind of work contemplated by the special contract, and that this circumstance is favorable to the plaintiff’s side of the case. The only outside evidence of the actual employment of the deceased to secure the donation of the gravel road lands is that of Judge Henson of the Stoddard county court. He states that, in 1881, Louis Houck and the deceased appeared before the county court,, and stated that the gravel road company was willing to convey the land to the defendant, provided the county court would release the road company from the contract to complete *29its road; that he informed Mr. Houck that the court would not make such an order, unless it was authorized to do so by a majority of the taxpayers of the county; that, thereupon, Houck abandoned the project and returned to Cape Girardeau county. The witness then testified that, within one or two weeks thereafter, he wrote to Houck suggesting to him the propriety of employing Albert, who was well and favorably known in Stoddard county, to obtain the consent of the taxpayers to the release of the gravel road company from .its contract, provided the swamp lands were conveyed to the defendant; that, within a week, Mr. Houck answered his letter, stating that he had employed the deceased as suggested; that shortly afterwards the deceased returned to Stoddard county, and that, through his efforts, the names of a majority of the taxpayers were secured to petitions, and the court thereupon made the order releasing the gravel road company, provided it Would convey the swamp lands to the defendant. Henson does not fix the exact date of these transactions, and we are compelled to look to other portions of the record for information as to this particular fact. The first bill for expenses, incurred by deceased in connection with defendant’s business in Stoddard county, was audited and paid by defendant on the sixteenth day of May, 1881, and this furnishes some evidence that the letter from Houck to Henson was written prior to that time. The plaintiff proved that the special contract was entered into on the twenty-ninth day of April, 1881, and, in the absence of any evidence of another and different contract, the jury was fully authorized in finding that the employment of April 29, 1881, had reference to the same contract of employment mentioned in Houck’s letter to Henson. Houck knew that the donation of the land of the gravel road company could not be accomplished, unless some one, in whom the people had confidence, was employed to agitate the question and to *30work'up a public sentiment in favor of the enterprise, and, therefore, it may be fairly- inferred that this was the true reason or inducement for the admitted contract with deceased.
The record also fails to give the date of the Piketon meeting, at which Mr. Houck announced publicly that the deceased was present and would represent the railroad in securing aid for its extension into Stoddard county. So far as the record shows, this was the first' appearance of the deceased in the county on that particular business, and this furnishes additional evidence that the employment of the deceased to procure the conveyance of the land of the gravel road company was prior to the sixteenth day of May, at which time the defendant paid the first bill of expense incurred by deceased; and it also furnished an additional reason for the conclusion arrived at by the jury, to the effect that the contract of April 29 was the only contract of employment; this was a fair inference in the absence of any testimony on the part of the defendant. If there were two contracts it was certainly within the power of defendant to show it. Wheeler, who was introduced as a witness by plaintiff, testified that he .had been secretary of the road since its oi'ganization, and there was no intimation from him that- there was more than one contract.
In the light of this evidence I have been unable to agree to the opinion in this case, and, therefore, dissent from the conclusion reached by my associates.
The instruction given was erroneous in one respect, but the error was favorable to the defendant. The instruction authorized the jury to find a less sum than ten per cent, of the value of the notes and lands secured by deceased. If the services sued for were rendered under the special contract, then his compensation was fixed, and the judgment should have been in accordance with the contract, regardless of the nature of value of the services.